DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending.

Specification
The abstract of the disclosure is objected to because of the issues regarding the grammar and capitalizations within the sentences.  It is unclear if there are missing “.”’s in the abstract due to the location of the capitalized words.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

	Additional resources include:
Inventors Assistance Center, available at 
https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac
Pro Se Assistance Program available at 
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
The claims are not listed in complete sentences.  
It is unclear regarding the claim dependencies of the three claims or whether the claims are directed to three separate and distinct claimed inventions.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In regards to the last line describing of “All three claims are performed in one execution of tool action”, this is an improper format in relation to the three claims, and should instead be stated within the claims.
Claim 1 recites the limitation "the dough layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the filling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inner metal lining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Further, regarding “the inner metal lining” of claim 2, it is unclear in text context of this feature to the claimed invention, whether it is a lining to a tool, since claim 2 does not claim dependency to claim 1.
Claim 3 recites the limitation "the metal permitter wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the square pyramid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the dough layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Further, regarding “the metal permitter wall of the square pyramid” of claim 3, it is unclear in text context of this feature to the claimed invention, whether it is a permitter wall to a tool, since claim 3 does not claim dependency to claim 1.

For examination purposes and expediency, the claims will be examined as best interpreted from the specification as an apparatus with a described tool that is capable in operation to shape and cut and seal two dough sheet layers with an filling in between said dough layers, the tool having an interior shape of a pyramid square in shaping the dough and filling. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekberg (US 2008/0241326)
In regards to Claim 1: Eckberg teaches of a Function ready tool (100) that shapes the dough layers (118, 106, the bread seen as dough layers) containing the filling (115) into a rectangular pyramid by virtue of confined space (see Figs. 11A, 11B)
In regards to claim 2: Ekberg teaches the 2 layers of dough are sealed by the impact of the inner metal lining (see sealing via 155) (see [0076], wherein the device can be made from metal).
In regards to claim 3: Ekberg teaches the metal permitter wall (142, 145, see also cutting edge 19) of the square pyramid cuts the dough layers (see 149, 148), (see [0076], wherein the device can be made from metal).
In regards to the statement that “All three claims are performed in one execution of tool action”, see Ekberg Figs. 5, 7, 11A, 11B, 12, wherein the function by Ekberg would be capable of performing in one execution of the tool.

Ekberg does not specifically teach of the rectangular pyramid.  
Regarding the claimed feature of rectangular pyramid, this is the intended shape of the formed product.  Wherein, this is a change in shape of the molding surfaces to form the desired cavity shape for forming the product.
Here, in [0011] of Ekberg,the shape and profile are based upon the sandwich forming cavities that includes cutting for the shape of the car, there is teaching of other shapes and sizes in other embodiments, including the outer edge, see [0016]; various shapes and sizes, and further indent, emboss, and/or mark the surface of the bread, see [0017]; and includes teaching of switching with other elements having different shapes and sizes of bread markings, see [0019].
Further, there is teaching of the cup edge 1410 that includes beveled shape for cutting the sandwich filling material, and further of serrated cup edge, see [0096].
Ekberg further teaches of adding different and custom designs upon the surface of the sandwich upon compression of the plate, see [0025].  
Wherein, this is a change in shape of the molding surfaces to form the desired cavity shape for forming the product.  It would have been obvious for one of ordinary skill in the art to modify the shape of the tool, particularly of the cavity, of Ekberg with the change of the shapes based upon the custom designs to form rectangular pyramid shapes as it would be based upon the design choice of the formed product.

In regards to the claimed dough layers, these are an intended use of device, wherein, the device of Ekberg teaches of a structure that would be capable of operating upon different types of material such as bread and would be capable of operating upon the claimed dough material, see MPEP 2114 (II), wherein the manner of operating the device does not differentiate apparatus claim from the prior art.  Here, the Ekberg prior art teaches of the same structures as the claimed invention and the manner of operation which in this case upon the bread would be capable of also operating upon dough.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekberg (US 2007/0144359).
In regards to Claim 1: Ekberg teaches of a Function ready tool (101) that shapes the dough layers (204, 206, the bread seen as dough layers) containing the filling (208) into a rectangular pyramid by virtue of confined space (see Figs. 1, 2, 5, and 6)
In regards to claim 2: Ekberg teaches the 2 layers of dough are sealed by the impact of the inner metal lining (see Figs. 3A, 3B) (see [0026], wherein the filling material cup can be made from metal which corresponds to the claimed inner metal lining, see also teaching of the manufacturing material for the device that can be made from metal, see [0092]).
In regards to claim 3: Ekberg teaches the metal permitter wall (124) of the square pyramid cuts the dough layers (see [0007, 0009, 0092], wherein the device can be made from metal).
In regards to the statement that “All three claims are performed in one execution of tool action”, see Ekberg Figs. 11A, 11B, 12, wherein the function by Ekberg would be capable of performing in one execution of the tool.

Ekberg does not specifically teach of the rectangular pyramid.  Regarding the claimed feature of rectangular pyramid, this is the intended shape of the formed product.  Wherein, this is a change in shape of the molding surfaces to form the desired cavity shape for forming the product.
Here, in [0060] of Ekberg, the shape and profile are based upon the sandwich forming cavities 112, 140, and there is teaching of other shapes and sizes in other embodiments.
Further, there is teaching of the cup edge 1410 that includes beveled shape for cutting the sandwich filling material, and further of serrated cup edge, see [0096].
Ekberg further teaches of adding different and custom designs upon the surface of the sandwich upon compression of the plate, see [0025].  
Wherein, this is a change in shape of the molding surfaces to form the desired cavity shape for forming the product.  It would have been obvious for one of ordinary skill in the art to modify the shape of the tool, particularly of the cavity, of Ekberg with the change of the shape based upon the custom designs to form rectangular pyramid shapes as it would be based upon the design choice of the formed product.

In regards to the claimed dough layers, these are an intended use of device, wherein, the device of Ekberg teaches of a structure that would be capable of operating upon different types of material such as bread and would be capable of operating upon the claimed dough material, see MPEP 2114 (II), wherein the manner of operating the device does not differentiate apparatus claim from the prior art.  Here, the Ekberg prior art teaches of the same structures as the claimed invention and the manner of operation which in this case upon the bread would be capable of also operating upon dough.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatosian (US 2138247).
In regards to claim 1: Tatosian teaches of a function ready tool (Fig. 1-3) that shapes the dough layers (top dough layer 12, bottom dough layer 10) containing the filling (11) into a rectangular pyramid by virtue of confined space 
In regards to claim 2: Tatosian teaches the 2 layers of dough (see top dough layer 12, bottom dough layer 10) are sealed by the impact of the inner metal lining (see closure of the device between Fig. 2 and 3, see parts 1 and 2, further claims 1 and 2 teach of the base and cover made from metal plates that would encompass the claimed inner metal lining)
In regards to claim 3: Tatosian teaches the metal permitter wall of the square pyramid cuts the dough layers (see closing of the device from Figs. 2, 3, 9, wherein, the closure with the edge of the device would cut any dough layers that extend out of the cavity)
In regards to the statement that “All three claims are performed in one execution of tool action”, see Tatosian Figs. 1, 2, 3, and 8, wherein the function by Tatosia would be capable of performing in one execution of the tool.

Tatosian does not specifically teach of the rectangular pyramid.  Regarding the claimed feature of rectangular pyramid, this is the intended shape of the formed product.  
Wherein, this is a change in shape of the molding surfaces to form the desired cavity shape for forming the product.  It would have been obvious for one of ordinary skill in the art to modify the shape of the tool, particularly of the cavity, of Tatosian to form rectangular pyramid shapes for the formed product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744